Bill, answer and exhibits read, and arguments by counsel, whereupon it was decreed, that the estate of Philip Hawkins be sold by the executors, agreeably to the terms of the instalment act; and that the executors retain for ^ie usc °f ^ie creditors of Hawkins, Petrie if- Co. so much as shall be sufficient to satisfy Philip Hawkins’s proportion * j. t t of the debts of Hawkins, Petrie <$* Co. and that the c-ists of this suit he paid out of the sales of Philip Hawkins’s estate.*

 It is understood that this order of the court was founded upon the fact, proved on the enquiry before the master, that the estate pur, chased in his own name by P. Hawkins, had been purchased and paid for with the copartnership funds.